Breese, J. The criminal code of this State provides that “ all recognizances that have any relation to criminal matters, shall be taken to the People of this State, shall be signed by the person or persons entering into the same, be certified by the judge, justice of the peace, or other officer taking the same, and delivered to the clerk of the Circuit Court on or before the day mentioned therein for the appearance of the witness or accused therein bound. Recognizances taken in courts of record need not be signed or certified as aforesaid.” (Scates’ Comp. 413, Sec. 205.) A recognizance taken out of court, or by a judge at chambers, does not become a record until it is certified to thát court by the judge. Not having been certified and filed in the mode prescribed, it did not become a record, and not being a record, no scire facias could be issued upon it, for it is only on records such a writ can issue. It is unnecessary to examine the other questions raised, as this objection goes to the substance of the proceeding. The judgment must be reversed. Judgment reversed.